Exhibit 10.3
FIRST AMENDMENT TO THE
USEC INC. PENSION RESTORATION PLAN
(As Amended and Restated Effective January 1, 2008)
     WHEREAS, the USEC Inc. Pension Restoration Plan (“Plan”) was amended and
restated effective January 1, 2008; and
     WHEREAS, additional amendments to the Plan are desired in order to comply
with Section 409A of the Internal Revenue Code of 1986, as amended;
     NOW THEREFORE, the Plan is amended as follows:
I.
     The fourth sentence of Section 4.4 is amended to read as follows, effective
January 1, 2008:
With regard to Non-Grandfathered Benefits, death benefits shall be paid in a
lump sum.
II.
     Section 4.10 is amended, effective October 23, 2004, by adding the
following at the end thereof:
For periods prior to January 1, 2008, the Plan shall be operated in good faith
compliance with the provisions of Section 409A and applicable guidance
thereunder.
III.
     Except as set forth herein, the Plan shall remain in full force and effect.
     Executed this 1st day of August, 2008

            USEC INC.
      By:   /s/ W. Lance Wright         Senior Vice President, Human Resources 
      and Administration     

          ATTEST
      By:   /s/ Peter B. Saba         Secretary               

